Citation Nr: 1637334	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased schedular rating for right hallux rigidus, status post bunionectomy, evaluated as 10 percent disabling.  


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from May 1995 to September 2005.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In January 2012, the Board issued a decision that, in part, denied the claim of entitlement to an increased schedular rating for right hallux rigidus, status post bunionectomy, evaluated as 10 percent disabling.  

The Board also remanded the increased rating claim on an extraschedular basis, as well as a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for further development, which has not yet been fully completed.

In June 2014, the Board issued a vacatur of the portion of January 2012 Board decision denying an increased schedular rating for hallux rigidus.  The decision was vacated at the request of the Veteran, who elected participate in a new Board hearing in order to correct any potential due process deficiency with regard to the notice, or lack thereof, provided to the Veteran during his prior Board hearing.  The Veteran was afforded this opportunity pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

In August 2014 and September 2014, the Board remanded the schedular increased rating claim to the RO to afford the Veteran his requested hearing.  However, the Veteran subsequently withdrew his hearing request, as reflected in a statement received in January 2016 and in a telephone conversation with a Board employee summarized in a July 2016 report of contact.  

As further development of this issue is required before the claim may be adjudicated, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran receives podiatric treatment from both VA providers and a private provider, at the expense of VA, for his service-connected foot disability.  However, while the Veteran's VA treatment of record references this authorized private treatment, the podiatry treatment records are not associated with the Veteran's claims file.  As these outstanding records are relevant to the Veteran's claim, the records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's private podiatry treatment records and associate them with the record.

2.  Obtain the Veteran's VA treatment records dated from January 2016.

3.  If these newly obtained treatment records reflect a material change in the Veteran's service-connected right foot disability since he was last afforded a VA foot examination in February 2013, afford the Veteran a new VA examination.

4.  Complete the development set forth in the January 2012 Board decision.

5.  Finally, readjudicate the Veteran's appeal.  If the full benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

